Title: To Thomas Jefferson from Daniel Smith, 5 February 1804
From: Smith, Daniel
To: Jefferson, Thomas


               
                  Sir,
                  Sumner county Feb. 5th. 1804.
               
               Tho’ late in my congratulations with you on the acquisition of Louisiana they are not the less ardent on that account. How greatly is our chance encreased to remain at peace with foreign nations! to what a degree are they excluded from tampering with our indians! how bright the prospect of encreasing population and commerce.
               A bill, I understand, is on its passage in Congress for the government of the Territory of Orleans, and the appointment of a suitable person as governor will claim your attention. Permit me on this occasion to call up to your recollection your friend Mr. Andrew Jackson with whom you are acquainted—He is a well wisher in a high degree to the welfare of the United States, possesses very acute parts, and firm decision, and I trust would answer your expectation.—Not knowing what other characters may be recommended to you for that purpose, I have taken the liberty to mention his name as an act due to merit. you will have at any rate more characters to choose from.
               I am Sir with great respect and esteem Your obedt. Servt.
               
                  Danl Smith 
               
            